Exhibit 10.3

 

Exclusive Business Cooperation Agreement

 

Party A: Shenzhen Moxian Technologies Co. Ltd, a Wholly Foreign Owned
Enterprise, organized and existing under the laws of the PRC, with its address
at Room 2313-2315 , Block B, Zhongshen Garden, Caitian South Road, Futian
District, Shenzhen, Guangdong Province, China

 

Party B: Shenzhen Moyi Technologies Co. Ltd, a limited liability company
organized and existing under the laws of the PRC, with its address at Unit2001,
Tower B, Kingkey 100 Building, No.5016 Shennan East Road, Luohu District,
Shenzhen, PRC.

 

Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.

 

Whereas,

 

1.Party A is a wholly-foreign-owned enterprise established in China, and has the
necessary resources to provide technical and consulting services;

 

2.Party B is a company with exclusively domestic capital registered in China and
may engage in the business of social media services and internet protocol
development and software development as approved by the relevant governmental
authorities in China (collectively, the “Principal Business”);

 

3.Party A is willing to provide Party B with technical support, consulting
services and other commercial services on exclusive basis in relation to the
Principal Business during the term of this Agreement, utilizing its advantages
in technology, human resources, and information, and Party B is willing to
accept such services provided by Party A or Party A's designee(s), each on the
terms set forth herein.

 

Now, therefore, through mutual discussion, the Parties have reached the
following agreements:

 

1.Services Provided by Party A

 

1.1Party B hereby appoints Party A as Party B's exclusive services provider to
provide Party B with complete technical support, business support and related
consulting services during the term of this Agreement, in accordance with the
terms and conditions of this Agreement, which may include all necessary services
within the scope of the Principal Business as may be determined from time to
time by Party A, such as but not limited to technical services, business
consultations, equipment or property leasing, marketing consultancy, system
integration, product research and development, and system maintenance.

 



1

 

 

1.2Party B agrees to accept all the consultations and services provided by Party
A. Party B further agrees that unless with Party A's prior written consent,
during the term of this Agreement, Party B shall not directly or indirectly
accept the same or any similar consultations and/or services provided by any
third party and shall not establish similar corporation relationship with any
third party regarding the matters contemplated by this Agreement. Party A may
appoint other parties, who may enter into certain agreements described in
Section 1.3 with Party B, to provide Party B with the consultations and/or
services under this Agreement.

 

1.3Service Providing Methodology

 

1.3.1Party A and Party B agree that during the term of this Agreement, where
necessary, Party B may enter into further technical service agreements or
consulting service agreements with Party A or any other party designated by
Party A, which shall provide the specific contents, manner, personnel, and fees
for the specific technical services and consulting services.

 

1.3.2To fulfill this Agreement, Party A and Party B agree that during the term
of this Agreement, where necessary, Party B may enter into equipment or property
leases with Party A or any other party designated by Party A which shall permit
Party B to use Party A's relevant equipment or property based on the needs of
the business of Party B.

 

1.3.3Party B hereby grants to Party A an irrevocable and exclusive option to
purchase from Party B, at Party A’s sole discretion, any or all of the assets of
Party B, to the extent permitted under the PRC laws, at the lowest purchase
price permitted by the PRC laws. In this case, the Parties shall enter into a
separate assets transfer agreement, specifying the terms and conditions of the
transfer of the assets.

 

2.The Calculation and Payment of the Service Fees

 

Both Parties agree that, in consideration of the services provided by Party A,
Party B shall pay Party A fees (the “Service Fees”) equal to 100% of the net
income of Party B. The Service Fees shall be due and payable on a monthly basis;
upon the prior written consent by Party A, the rate of Service Fees may be
adjusted pursuant to the operational needs of Party B. Within 30 days after the
end of each month, Party B shall (a) deliver to Party A the management accounts
and operating statistics of Party B for such month, including the net income of
Party B during such month (the “Monthly Net Income”), and (b) pay 100% of such
Monthly Net Income to Party A (each such payment, a “Monthly Payment”). Within
ninety (90) days after the end of each fiscal year, Party B shall (a) deliver to
Party A audited financial statements of Party B for such fiscal year, which
shall be audited and certified by an independent certified public accountant
approved by Party A, and (b) pay an amount to Party A equal to the shortfall, if
any, of the aggregate net income of Party B for such fiscal year, as shown in
such audited financial statements, as compared to the aggregate amount of the
Monthly Payments paid by Party B to Party A in such fiscal year.

 



2

 

 

3.Intellectual Property Rights and Confidentiality Clauses

 

3.1Party A shall have exclusive and proprietary rights and interests in all
rights, ownership, interests and intellectual properties arising out of or
created during the performance of this Agreement, including but not limited to
copyrights, patents, patent applications, software, technical secrets, trade
secrets and others. Party B shall execute all appropriate documents, take all
appropriate actions, submit all filings and/or applications, render all
appropriate assistance and otherwise conduct whatever is necessary as deemed by
Party A in its sole discretion for the purposes of vesting any ownership, right
or interest of any such intellectual property rights in Party A, and/or
perfecting the protections for any such intellectual property rights in Party A.

 

3.2The Parties acknowledge that the existence and the terms of this Agreement
and any oral or written information exchanged between the Parties in connection
with the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.

 

3.3The Parties agree that this Section shall survive changes to, and rescission
or termination of, this Agreement.

 

4. Representations and Warranties

 

4.1Party A hereby represents and warrants as follows:

 

4.1.1Party A is a wholly owned foreign enterprise legally registered and validly
existing in accordance with the laws of China.

 



3

 

 

4.1.2Party A has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution, delivery and performance of this Agreement.
Party A’s execution, delivery and performance of this Agreement do not violate
any explicit requirements under any law or regulation binding on Party A.

 

4.1.3This Agreement constitutes Party A's legal, valid and binding obligations,
enforceable in accordance with its terms.

 

4.2Party B hereby represents and warrants as follows:

 

4.2.1Party B is a company legally registered and validly existing in accordance
with the laws of China and has obtained the relevant permit and license for
engaging in the Principal Business in a timely manner;

 

4.2.2Party B has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution, delivery and performance of this Agreement.
Party B’s execution, delivery and performance of this Agreement do not violate
any explicit requirements under any law or regulation binding on Party A.

 

4.2.3This Agreement constitutes Party B's legal, valid and binding obligations,
and shall be enforceable against it.

 

5. Effectiveness and Term

 

5.1This Agreement is executed on the date first above written and shall take
effect as of such date. Unless earlier terminated in accordance with the
provisions of this Agreement or relevant agreements separately executed between
the Parties, the term of this Agreement shall be 10 years. After the execution
of this Agreement, both Parties shall review this Agreement every 3 months to
determine whether to amend or supplement the provisions in this Agreement based
on the actual circumstances at that time.

 

5.2The term of this Agreement may be extended if confirmed in writing by Party A
prior to the expiration thereof. The extended term shall be determined by Party
A, and Party B shall accept such extended term unconditionally.

 

6. Termination

 

6.1Unless renewed in accordance with the relevant terms of this Agreement, this
Agreement shall be terminated upon the date of expiration hereof.

 



4

 

 

6.2During the term of this Agreement, unless Party A commits gross negligence,
or a fraudulent act, against Party B, Party B shall not terminate this Agreement
prior to its expiration date. Nevertheless, Party A shall have the right to
terminate this Agreement upon giving 30 days' prior written notice to Party B at
any time.

 

6.3The rights and obligations of the Parties under Articles 3, 7 and 8 shall
survive the termination of this Agreement.

 

7. Governing Law and Resolution of Disputes

 

7.1The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

 

7.2In the event of any dispute with respect to the construction and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the China International Economic and Trade Arbitration Commission for
arbitration, in accordance with its Arbitration Rules. The arbitration shall be
conducted in Shenzhen, and the language used in arbitration shall be Chinese.
The arbitration award shall be final and binding on all Parties.

 

7.3Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

8. Indemnification

 

Party B shall indemnify and hold harmless Party A from any losses, injuries,
obligations or expenses caused by any lawsuit, claims or other demands against
Party A arising from or caused by the consultations and services provided by
Party A to Party B pursuant this Agreement, except where such losses, injuries,
obligations or expenses arise from the gross negligence or willful misconduct of
Party A.

 



5

 

 

9. Notices

 

9.1All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such Party set forth below. A confirmation copy
of each notice shall also be sent by email. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:

 

9.1.1Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of delivery
or refusal at the address specified for notices.

 

9.1.2Notices given by facsimile transmission shall be deemed effectively given
on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).

 

9.2For the purpose of notices, the addresses of the Parties are as follows:

 



  Party A: Shenzhen Moxian Technologies Co. Ltd



  Address: Room 2313-2315 , Block B, Zhongshen Garden,
Caitian South Road, Futian District, Shenzhen,
Guangdong Province, China





Attn:Sun Dan Dan

Phone:0755 - 6681 3984

 



  Party B:

Shenzhen Moyi Technologies Co. Ltd



  Address: Unit2001, Tower B, Kingkey 100 Building, No.5016
Shennan East Road, Luohu District, Shenzhen, PRC.





Attn:Zhang Guo Hui

 

9.3Any Party may at any time change its address for notices by a notice
delivered to the other Party in accordance with the terms hereof.

 

10. Assignment

 

10.1Without Party A's prior written consent, Party B shall not assign its rights
and obligations under this Agreement to any third party.

 

10.2Party B agrees that Party A may assign its obligations and rights under this
Agreement to any third party upon a prior written notice to Party B but without
the consent of Party B.

 



6

 

 

11. Severability

 

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

12. Amendments and Supplements

 

Any amendments and supplements to this Agreement shall be in writing. The
amendment agreements and supplementary agreements that have been signed by the
Parties and that relate to this Agreement shall be an integral part of this
Agreement and shall have the same legal validity as this Agreement.

 

13. Language and Counterparts

 

This Agreement is written in both Chinese and English language in two copies,
each Party having one copy with equal legal validity; in case there is any
conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 



7

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Business Cooperation Agreement as of the date first above
written.

 

Party A: Shenzhen Moxian Technologies Co. Ltd

 



By: /s/ Sun Dan Dan   Name: Sun Dan Dan   Title: Legal Representative  



 

Party B: Shenzhen Moyi Technologies Co. Ltd

 



By: /s/ Zhang Guo Hui   Name: Zhang Guo Hui   Title: Legal Representative   



 

 

8



--------------------------------------------------------------------------------

 